OFFICE OF THE ATTORNEY    QENERAL   OF TEXAS
                 AUSTIN
erpo~aea iwurred; (2) by one or mar4 4re4lt u~loa
oxamla4re, who &&al& be lp p o lntua
                                 b yt&e Ba~kipl
h wh h m e r       a Ab   o h 4 1 1 r a o dve l mla r g    a f so b   lx -
o eo dlng      3~44 KamlredDollar8 iBloc)) per aoaah,
~4    JI4ll be rcrtaburwd for trowel exg~l~4                     i.ntlm
mm of Four Dollare ($4) par day, plus oont of
tmnrportation, 8Uuh examlnare to retain their
44lax-gsurdaxyeAama, 44 ebo94 divided                     out of feee
wlleetea by tbuv es herainalter pnwAdo4                        (31 av
by the Deputy Oosmisaiamr~              %pcrrtamataI dx8mlm~~
sag bank %XWiAOr,   aralstaAt bank rmuttlner, build-
io4~ and loan rop4rvtror or bullf3lagand lam exam-
$Ael’, v&to Ahall nosi+r aad rotain the ram 001..
loutad by then as herrriasl'turprovided, auoh faea
60 oollfmtea       to bn eretUti4       on the nelarg of the
paraarioelleotiingt&m 44e4, 40 that awb pormn
ahall ia 00 wont rwaeive wcapenaatlnn ia eximm
Of l3.e $ShFJ 08 jmvvid*U ?aglaw.




      *i\flices, @a abwe provided, shelf h4 pld
bg tha or&St unhoa to the pgrlconor p~tsons inkling
t&6 csxadnation, ~4 cwh perwna ah411makea
siontblgaccount to the l3u      Cosdssloasr of tha
firerw oolleoted bri      the pn44dl4C.EQAth,ino
la exeesa oi the44 3s tx aed bg the exwber   adl
above provithd dialI be paid to the Sunk- Corn--
niaaioner and by him depoalt@d with the 5t8tr Ikorr-
aurer to ba h411 iA a a&%0181 fund 4nd used for
the purpose ai wtorolag fhe yrovLsionr of this
111W.
     "wter ~?optamIx+r 1 19&T.,the number of the
e~logaaa and the skLar~44 of eaoh &all b4 44
fixed iA thn bimAlA3. I)4p?irtAaAtAlhPp~O&f&%OA
IJill. Aota 191 , p. 162) Aoba 199, i&t L4g.,
P* cb, oh* 17, 4 11 Aeta 19Z9, 41st Lw.    2nd
c. 3.  pe 166  ah. !!I$,8 1; Aat~ 1941, kjth m.,
p, 1349, ah. 634, 8 1.C
:.rilQli:illlla2a
      .'Dal8tant